DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/21 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by US Patent Application Publication 2012/0052683 to Kim et al.

Regarding Claim 2, Kim et al teaches gap filling material comprises SiOx, SiCxOy, SiN, TiO Al2O3 or TiN using silane, hydrocarbon and oxygen and/or nitrogen (See at least Paragraphs 32-39)
Regarding Claim 4, Kim et al teaches a reaction gas such as Ar, O2 (See at least Paragraph 40)
Regarding Claim 5, Kim et al teaches a temperature below 300°C (Paragraph 33)
Regarding Claim 6, Kim et al teaches multiple cycles of ALD with plasma treatment between cycles (See at least Paragraphs 6, 7, 24, 27, 32, 36 and 38).
Regarding Claim 8, Kim et al teaches 0.1 to 20 seconds (Paragraph 36)
Regarding Claim 9, Kim et al teaches power 50-1000W (Paragraph 35) and Bias 0-500W (Paragraph 34). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0052683 to Kim et al. in view of US Patent 9,892,917 to Swaminathan et al.
Regarding Claim 3, Kim et al. teaches ALD process with silane, but does not expressly teach specific silanes. However, Swaminathan et al. teaches silane for gap filling material BTBAS (Col. 7, Lines 4-24). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use well known silane precursors for oxide gap filling materials with predictable results. 	
Regarding Claim 10, Kim et al teaches room temperature such as 20°C but does not expressly teach 50-260°C. However, Swaminathan teaches low temperature below 300°C (Col. 3, Lines 18-20) such as 50-400°C (Col. 7, Lines 4-24) for a gap filling oxide ALD process. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use well known deposition temperatures such as 50-260°C for oxide gap filling materials deposition with predictable results. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0052683 to Kim et al. in view of US 2017/0053799 to van Schravendijk et al.
Regarding Claim 21, Kim et al. teaches forming a gap-filling material, but does not expressly teach forming and removing a second material over the gap filling material. However, Schravendijk et al. teaches a removable high selectivity film for densifying a gap filling material (See at least Paragraphs 29-61). It would have been . 	

Allowable Subject Matter
Claims 11-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716